MAINE SUPREME JUDICIAL COURT                                                     Reporter of Decisions
Decision:    2015 ME 26
Docket No. Pen-14-144
Submitted
  On Briefs: February 26, 2015
Decided:     March 10, 2015

Panel:       ALEXANDER, and MEAD, GORMAN, JABAR, and HJELM, JJ.



                                       DAVID E. MAJOR

                                                  v.

                                      WEN YIH CHIANG


PER CURIAM

         [¶1] Wen Yih Chiang appeals from a judgment of foreclosure in favor of

David E. Major1 entered in the Superior Court (Penobscot County, Cuddy, J.). He

contends that the court abused its discretion or committed factual or legal error in

(1) failing to rule on his motion for a new trial, (2) denying some of his motions to

continue, (3) denying his motion for witnesses to testify remotely, (4) allowing

David and Kim to present a rebuttal argument at trial, (5) admitting certain

evidence and denying admission of other evidence, (6) making several of its

factual findings, and (7) its overall legal determination.




   1
     David’s wife, Kim Major, is also a party to this appeal because Wen Yih brought a number of claims
against her as a third-party defendant, and he challenges the court’s decisions as to those claims.
2

        [¶2]    Wen Yih’s filings to us comply with neither the Maine Rules of

Appellate Procedure nor our specific orders to him. On August 27, 2014, Wen Yih

filed a brief containing a 132-page “addendum” and a 723-page appendix. On

September 12, 2014, Wen Yih moved to enlarge the page limit for his appendix.

We denied that motion in an order dated September 16, 2014, and ordered

Wen Yih to resubmit his brief without an addendum and to submit an appendix

that complied with M.R. App. P. 8.

        [¶3] Wen Yih then filed his first amended appendix and first amended brief.

We rejected those documents because (1) the appendix did not contain the order

appealed from or the trial court docket sheets and, (2) despite a direct order, Wen

Yih’s first replacement brief also contained an “addendum” of 116 pages. In the

order rejecting those documents, we warned Wen Yih that if he did not comply

with the Rules of Appellate Procedure, “his appeal may be dismissed.”

        [¶4] Although Wen Yih did limit his second amended appendix to 285

pages, it does not comply with M.R. App. P. 8 because it contains documents that

(1) are not a part of the trial court file or record and (2) are not a supplement of

legal authorities. See M.R. App. P. 8(c)(2).2                   In addition, Wen Yih’s second



    2
      We note also that Wen Yih failed to comply with the directive of M.R. App. P. 8(c)(3) that
documents that are not mandatory “should be included only if they are important to the issues on appeal,”
and then “shall be placed in the appendix following the ‘mandatory’ documents.”
                                                                                3

amended brief still contains an addendum totaling 109 pages, and his reply brief

includes an additional 24-page addendum.

        [¶5]    We recently clarified that failure to comply with Maine Rules of

Appellate Procedure, in particular Rule 8, “prevents proper appellate review.”

Hutchinson v. Bruyere, 2015 ME 16, ¶ 11, --- A.3d ---. Despite direct orders and a

clear warning, Wen Yih failed to comply with Rule 8. Therefore, we dismiss his

appeal. M.R. App. P. 8(j); Hutchinson, 2015 ME 16, ¶ 11, --- A.3d ---; see also

State v. Dominique, 2011 ME 18, ¶ 1, 12 A.3d 53; Lowd v. Dimoulas, 2007 ME 61,

¶ 1, 924 A.2d 306; State v. Ross, 2004 ME 12, ¶ 1, 841 A.2d 814.

        The entry is:

                           Appeal dismissed.



On the briefs:

        Wen Y. Chiang, appellant pro se

        Michael A. Wiers, Esq., Law Office of Michael A. Wiers.,
        Newport, for appellees David E. Major and Kim Major



Newport District Court docket number RE-2011-51
FOR CLERK REFERENCE ONLY